DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The rejections of claims 20-37 and 57-59 are moot in view of the cancelation of the claims.
The rejections of claims on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,623,079, 10,301,387 or 11,136,391 in view of WO 2011/143624 A2 (cited in the IDS filed 5/2/22) are withdrawn in view of the terminal disclaimer filed 9/22/22. 
The rejection of claims 11, 14, 31, 34, 48 and 51 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to or cancelation of the claims.

Terminal Disclaimer
The terminal disclaimer filed on 9/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent Nos. 9,623,079,  10,301,387 and 11,136,391 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Note that double patenting rejections remain below.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows: The Incorporation by Reference paragraph was added in the amendment filed 9/22/22, but is incomplete because it is missing the date of creation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 9-14, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,472,878 (‘878’; previously copending Application No. 16/089,115) in view of WO 2011/143624 A2 (cited in the IDS filed 5/2/22). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating a human with a priming/sub-therapeutic dose of an anti-CD47 antibody, of which antibody hu5F9-G4 of ‘878 is one, from 0.05 mg/ml to 0.5 mg/ml effective not to cause severe loss of red blood cells, which is within the range set forth in the instant claims, and a therapeutic dose of the antibody of 10 to 40 mg/kg (claim 1 of ‘878).  It is noted that the instant claims express the sub-therapeutic dose as 0.1 to 7.5 mg/kg, which reasonably appears to fall within or overlap with the range of set forth in the claims of ‘878. The patent also claims (3) wherein before step (b) the effectiveness of the priming dose is determined by measuring reticulocytes, wherein a count of from 100-1000x109 indicates effectiveness (see instant claims 12-14 and 49-51). Claim 10 of ‘878 recites that the therapeutic dose is administered repeatedly (about every 7 to 14 days), wherein instant claims 16 and 53 recite administration of two or more doses. The claims of ‘878 do not specify what is being treated.
WO 2011/143624 teaches that CD47 interacts with its receptor, SIPRα, on macrophages to inhibit phagocytosis ([0001]).  CD47 is constitutively upregulated on some cancer, including myeloid leukemias. Also, “CD47 is overexpression on a myeloid leukemia cell line increases its pathogenicity by allowing it to evade phagocytosis.” ([0004]) It is discussed that CD47 neutralizing agents are particularly useful in cancer therapy by increasing phagocytosis of CD47 expressing cells ([0006] and [0010]).  Also disclosed is treatment of cancer with an anti-CD47 antibody, including AML (e.g., [0081]). It is discussed that cancer cells express CD47 and anti-CD47 antibodies may increase phagocytosis of CD47-expressing cancer cells (e.g., [0059]).
It would have been obvious to have treated cancer by the therapeutic method of ‘878, including wherein the cancer was AML or any cancer cell expressing CD47.

This rejection is no longer provisional because the application, 16/089,115, upon which the original nonstatutory double patenting rejection was made has been patented.  As such, this is not a new rejection.


Claims 1-16, 18-19, 38-53 and 55-56 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/401,046 (‘046; reference application) in view of WO 2011/143624 A2 (cited in the IDS filed 5/2/22) for the reasons set forth in the previous Office action and for the following reasons addressing the amendment to the claims: the instant claims no longer recite wherein the anti-CD47 antibody is specifically 5F9 and some claims have been canceled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating a patient with cancer by (a) administering a sub-therapeutic dose of 0.1 to 10 mg/kg of an anti-CD47 antibody, wherein the dose is sufficient to increase production of reticulocytes, and (b) administering one or more therapeutic doses of an anti-CD47 antibody 5 to 9 days after beginning (a) (see claims 1 and 7 or ’046 and, for example, claims 1, 11 and 48 of the instant application). The therapeutic dose is 10 to 40 mg/kg (claim 5 of ‘046 and instant claims 9, 10, 46 and 47). Both claim sets specify the cancer is a hematologic cancer, including acute myeloid leukemia (AML) or lymphoma (claims 10-13 and 17-20 of ‘046). Application ‘046 does not claim wherein the antibody is a humanized, chimeric or monoclonal antibody (instant claims 18, 19, 55 and 56).
WO 2011/143624 teaches treatment of cancer with an anti-CD47 antibody induces phagocytosis of CD47-expressing cancers, including AML (acute myeloid leukemia; e.g., [0081] and [0059]). The antibody may be a chimeric or humanized anti-CD47 monoclonal antibody ([0006] and [0107]). 
It would have been obvious to have treated cancer by the therapeutic method of ‘046 using a humanized, monoclonal and/or chimeric anti-CD47 antibody. 
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Applicant stated in the REMARKS filed 9/22/22 (p. 11) that terminal disclaimers with respect to any patents that may issue from applications 16/089,115 and 17/401,046 would be submitted. No terminal disclaimer for these applications has been received. Please see the attached interview summary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 14, 2022